Title: Stephen Bates to James Madison, 31 October 1831
From: Bates, Stephen
To: Madison, James


                        
                            
                                Honoured Sir
                            
                            
                                
                                    Boston
                                
                                October 31. 1831
                            
                        
                        I take the liberty to send you herewith a pamphlet containing the three letters of the Hon Richard Rush, one
                            from the late President John Quincy Adams and one from the Honorable William Wirt of Virginia on being nominated [ ]
                            Candidate for President of the United States on the subject of Free Masonry.
                        Perhaps I may be deem’d presumptious in addressing you on this subject: and nothing but a conviction that the
                            cause of Anti Masonry is the cause of our Country—that it is strictly republican in its principles and operation would
                            have induced me to have invited your attention to it: your known attachment to Republican principles and the conspicuous
                            part you have taken in the political concerns of our common country, are a sufficient guarantee that any thing which
                            concerns its welfare will not be view’d by you with indifference.
                        If Freemasonry be an evil nothing will contribute more to hasten its speedy abolition than the expression of
                            the opinions of those to whom we have been accustom’d to look for counsel and advice in all the political controversies
                            which have agitated the nation—with such auxillaries our hands will be strengthen’d, and our hearts inspired with
                            fortitude to persevere in the pursuit of truth and justice—for the approbation of the patriot is a surer defence than
                            helmets of brass and a stronger motive to action, to every good citizen, than all the allurements the splendors of
                            successful ambition can bestow.
                        The existence of extensive secret combinations must, upon general principles, be consider’d dangerous to free
                            institutions, founded upon the uncontroul’d action of the public will, not only because such combinations, from the nature
                            of mankind, are prone to abuse a power thus unwarrantably acquired: but because they actually possess the means of
                            operating in secret upon the community: and of forming plans which are not open to public scrutiny: which may be
                            innocently adopted by others, because they are not understood, and their principles tested and examined by fearless
                            investigation.
                        It has been erroneously supposed by many that the Masonic Institution would have expired of itself if no
                            political opposition had been made to it: but the truth is, that previous to the abduction and murder of William Morgan,
                            in the autumn of 1826, it was rapidly extending its power and its influence—those who rely upon the good sense of the
                            community, acting without concert and directed to no particular point, to put down a powerful organized body, must take a
                            few lessons from experience, and refer to facts for the correction of such an opinion—
                        The secrets of Freemasonry have before been exposed and its merits canvassed to no inconsiderable extent,
                            both in Europe and America; but the excitement lasted but for a time and then passed away; and such is the power of secret
                            organizations, that like the fabled Phenix, it rose again, with renew’d strength, from the very fires, which seem’d
                            destined to consume it.
                        The only legitimate way in which the nation can decide on this question, as well as on all others which may
                            affect its interest or prosperity, is by acting politically: and parties formed from such materials, will prevail or
                            subside as their merits become known, and the people enabled to decide upon them, through the character of those who may
                            be elected to represent them.
                        There is reason to believe, notwithstanding the declarations of some of its friends, to the contrary, it has
                            exerted a political influence, silently perhaps but not the less effectual—its power may be brought to bear on those who
                            are not conscious of its influence—men may be lifted to office through its agency, when the public have mistaken the
                            approbation of an interested party in favor of its own members, who are under contract to promote the interest of one
                            another, for the voice of public commendation—if they have this power who can say that it has never been exerted?
                        It has been thought by some, that Anti Masons have adopted too violent a course—but when we look at the
                            cause which has caused so strong an expression of their feelings, who can but rejoice that Americans are yet so sensitive,
                            at the violation of individual liberty; a citizen had been dragged from his home, carried through an extent of country of
                            150 miles, and finally murder’d, for the violation of no law known to our civil code: upon the discovery of the fact, that
                            a secret Society existed among us, whose laws sanctioned and permitted such an outrage; and which shielded and nourished
                            within its bosom the perpetrators of it: does not the ardor with which the community rose to redress the wrongs of one
                            man, and put down a secret Institution, who had thus set at defiance the laws of the land and palsied the arm of justice;
                            speak a language which cannot be misunderstood; and give an additional assurance, that the liberties of this country are
                            safely entrusted to a people, who understand the nature of the privileges, heaven has permitted them to enjoy.
                        The question upon the continuance of the Masonic Institution, now before the public, is a momentous one,
                            however it may be represented by those who are desirous to suppress the investigation of it—if it be permitted to triumph
                            over the opposition it has encountered, it will not rise alone and exercise its despotic will: other combinations will
                            spring up and gather strength, for enough is already seen to show the power of secret combinations, till the purity of
                            elections is destroyed, & greedy avarice or crafty ambition usurp the places of integrity and patriotism——
                        The illustrious Jefferson has left on record his opinion of Secret Societies in his remarks upon the
                            Cincinnati; and Washington warned us against secret associations: will it be said that these distinguished patriots had
                            reference to political associations: it may be asked what security we have that Masonry will not, if it has not already,
                            which it is believed is the case, become political? is it not peculiarly adapted to political machinations, and what
                            inducement is there now for its initiates to adhere to it, unless for some such purpose? do not these considerations
                            furnish much cause for apprehension, and justify the zeal which has been manifested by so large a portion of the American
                            people, for the suppression of large secret associations, which must from the nature of their conformation exert a
                            political influence?
                        Some have endeavor’d to pursuade themselves that the outrage in the State of New York was the act of only a
                            few desperate individuals, and that the institution, to which they belonged, ought not to be implicated in the atrocity of
                            their guilt—but the secret oaths have been laid open to the world, by which the institution is kept together: and let any
                            enquirer after truth say, if a compliance with their terms would not lead to precisely such results as has already taken
                            place, in the case of Morgan? whether that transaction is not a fair illustration of Masonic principles, in cases where
                            individuals feel themselves bound by such obligations? It is freely admitted, that cases may exist where individuals have
                            too much intelligence to admit the validity of such obligations, which all who reflect upon their tendency must admit to
                            be morally and judicially: and consequently do not act upon the principles they inculcate that such instances do and have
                            existed, argues nothing in favor of the institution, but forms an exception which only tends to show, the superior
                            intelligence and superior virtue of some who had become entrapped by the specious pretences of Free Masonry, and that they
                            made a proper estimation of the strength of the cords in which they had become entangled—
                        Evidence is not wanting to show, that the transaction alluded to, was not one of mere individual
                            responsibility—that it was not merely sanctioned, by the principles of the Institution, but that its official organs have
                            affiliated its character with a crime of the deepest die, and in attempting to rescue its agents from the grasp of
                            Justice, have exposed, more prominently, the enormity of its own construction—
                        Such is a brief outline of the character of an institution we are endeavoring to destroy—we believe that
                            public opinion is a weapon which will effectually accomplish it: but in order more speedily to procure a successful result
                            to our exertions: we court the sanction of the Statesmen and Patriots our Country: fully pursuaded that those who have
                            warm’d and cherish’d the infancy of our Republic, will not desert her in the noon day of her fame. With the highest esteem
                            and veneration for your distinguish’d services in the cause of Freedom I remain Sir Very Respectfully Yours
                        
                            
                                Stephen Bates
                            
                        
                    